Citation Nr: 1760829	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-42 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1960 to January 1963.  The Veteran passed away in October 2014.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant was scheduled for a hearing at the Board in December 2017; however, in October 2017 she notified the Board that due to medical issues she would be unable to attend the hearing.  She requested that the Board make a decision based on the evidence of record after a review by her representative, which was accomplished.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in October 2014.  Chronic obstructive pulmonary disorder (COPD) was certified as the immediate cause of death on his death certificate, with throat cancer certified as an underlying cause of death.  The appellant is his surviving spouse. 

2.  The Veteran had no diagnosis of throat cancer or other cancer during service or within one year after his discharge from service. 

3.  At the time of his death, the Veteran was service-connected for residuals, anterolateral dislocation metacarpophalangeal joint, right thumb, evaluated as 10 percent disabling.  

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1101, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the December 2017 argument of the appellant's representative that a remand is necessary for additional attempts to obtain records documenting the Veteran's alleged Vietnam service.  The Veteran's personnel records have been associated with the electronic claims file and document overseas service in Europe, but not in Vietnam.  There is no indication that the personnel file documenting the Veteran's service locations and units are incorrect, other than the Veteran's (and now appellant's) unsubstantiated contentions.  Both VA and the appellant have requested the Veteran's personnel records and those received have not documented service in Vietnam (to include any alleged top secret missions).  As such, the Board concludes that a remand to attempt to obtain records documenting Vietnam service is not warranted.  Neither the appellant nor her representative has identified any other potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Throat cancer or other cancer was not diagnosed or manifest within one year of separation from service and, as such, the above provisions are not applicable.

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met.  See 38 C.F.R. § 3.309(e) (2017).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The listed diseases include respiratory cancers, to include cancer of the lung, bronchus, larynx, or trachea.

The above notwithstanding, to establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the cause of death listed on the Veteran's death certificate was COPD, with throat cancer certified as an underlying cause of death.  At the time of his death, the Veteran was service-connected for residuals, anterolateral dislocation metacarpophalangeal joint, right thumb, evaluated as 10 percent disabling.

The appellant does not argue that the Veteran's residuals of right thumb dislocation caused or materially contributed to his death.  Instead, she contends that he had service in Vietnam and that his cancers, which materially contributed to his death, were the result of exposure to Agent Orange or other herbicides during that service.  The Board recognizes that the Veteran's throat cancer would be a disease for which presumptive service connection would have been warranted under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) if he had service in Vietnam during the applicable period.  If so, service connection for the cause of the Veteran's death would be warranted.  There is no allegation or argument that entitlement to service connection for the cause of the Veteran's death is warranted on any other basis.  Thus, the sole question at issue is whether the Veteran had service in Vietnam between January 9, 1962, and May 7, 1975.  Based on the evidence of record, the Board concludes that he did not.

The Veteran's personnel records document service in Europe, but not service in Vietnam.  The Veteran served in an artillery unit in Germany as an ordnance supply specialist until June 1962 when he transferred to an Army Corps headquarters in Omaha, Nebraska with duties as a chauffer until his discharge from active duty.  Service treatment records are silent for any immunizations associated with tropical service and for any injuries other than a dislocated thumb in 1960.  In a December 1962 discharge physical examination, the Veteran denied all other significant medical or surgical history.  

In June 2002, during a hepatitis C risk assessment the Veteran reported that he had served in Vietnam.  In December 2009, the Veteran reported having intrusive thoughts about the Vietnam War.   

In a July 2011 statement, the Veteran claimed that posttraumatic stress disorder and stroke that had occurred in 1998 were caused by exposure to Agent Orange while serving in Vietnam.  An October 2011 treatment record noted PTSD "leading back to Vietnam."

2011 treatment records document a diagnosis of bladder cancer.  A June 2012 letter from the Veteran's treatment provider noted that he was being treated for stage III colon cancer and urothelial carcinoma.

In October 2013, the Veteran brought a claim for non-keratinizing squamous cell carcinoma with basaloid features due to Agent Orange.

In March 2014, the Veteran again asserted that he had served on the ground in Vietnam, but could not find the paperwork to prove it.

As noted above, the Veteran died in October 2014 and COPD was certified as the immediate cause of death on his death certificate, with throat cancer certified as an underlying cause of death.  

In her October 2015 notice of disagreement the appellant stated, "I believe that my husband served in Vietnam, I know that if you will dig deeper into his military service records you will find he did serve in Vietnam.  His ex-wife has the information I need but has stated she will not [] give it to me and also stated if she can't get anything why should [I].  She told [the Veteran's] son she knew for a fact he received the wound to his hip in Vietnam."

In her August 2016 substantive appeal, the appellant stated that the Veteran had told her that he was "in and out of Vietnam" and that some of his activities were top secret and he could not talk about it.  

In a December 2017 statement, the appellant's representative indicated that the Veteran's ex-wife had information regarding an injury the Veteran had received while serving in Vietnam, but refused to help the appellant because she did not believe that the appellant deserved VA benefits.   

Based on the evidence of record, the Board concludes that entitlement to service connection for the cause of the Veteran's death is not warranted.  As noted above, there is no evidence or argument that the Veteran's cancer manifested within one year of service, as it was not diagnosed until decades after service.  Similarly, the appellant does not contend and the evidence does not otherwise suggest that the Veteran's sole service-connected disability, residuals of right thumb dislocation, was either the principal or contributory cause of his death.  

The Board has considered the prior contentions of the Veteran and the current arguments of the appellant that the Veteran served in Vietnam.  The Veteran's personnel file does not support such allegations.  There is no evidence of combat zone pay and the records fail to document any service in Vietnam.  The Veteran's foreign service is documented as having been in Europe.  The National Personnel Records Center has evaluated the evidence of record and found no evidence to substantiate any service in the Republic of Vietnam.  The Board finds this objective evidence of substantially greater value than the unsubstantiated allegations of the Veteran and now the appellant.

The Board also recognizes the appellant's argument that the Veteran's ex-wife has information establishing that a hip injury occurred during service in Vietnam.  The service treatment records and service personnel records do not support such an assertion and there is no objective evidence to support such an allegation.  Again, the entirety of the objective evidence fails to demonstrate service in Vietnam.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was due to disabilities incurred as the result of service in Vietnam.  However, the most probative medical and military service evidence of record does not support these contentions.  

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


